Citation Nr: 0100220	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-41 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to restoration of a 20 percent (reduced to 10 
percent) rating for renal calculus.




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 RO rating decision 
that reduced the veteran's rating for renal calculus from 20 
percent to 10 percent.


FINDINGS OF FACT

1.  The veteran's service-connected renal calculus was rated 
20 percent for less than five years, and the RO reduced the 
rating to 10 percent.  

2.  The renal calculus condition has improved and is now no 
more than mild with an occasional attack of colic, and the 
condition does not involve infection or require catheter 
drainage.


CONCLUSION OF LAW

The RO properly reduced the rating for renal calculus from 20 
percent to 10 percent, and the criteria for a rating in 
excess of 10 percent are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.105, 3.344 (2000); 
38 C.F.R. § 4.115a, Diagnostic Codes 7508-7509 (1993); 
38 C.F.R. § 4.115b, Diagnostic Code 7508-7809 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from November 1966 to 
October 1970.  His service medical records show he 
spontaneously passed a right kidney stone in December 1969.  
The genitourinary system was normal at the Septermber 1970 
service separation examination.  

On an April 1971 examination for the VA, it was noted that 
the veteran had had no difficulty since he passed the renal 
calculus in service.  An intravenous pyelogram (IVP) was 
normal, with no visible calculi.  An April 1971 private 
examination noted there appeared to be no residuals of the 
previous renal calculus.

The veteran was seen for genitourinary complaints at a VA 
outpatient clinic in November and December 1978.  An IVP 
showed small renal caliculi in the right kidney.

In February 1979, the RO granted service connection for renal 
calculus, rated 10 percent disabling.

The veteran was admitted to Kent County Memorial Hospital in 
June 1991 for a right ureteral calculus.  Attempts to 
dislodge the calculus were unsuccessful and a stent was 
placed to relieve the obstruction.  He was to be reevaluated 
for possible further therapy.

In August 1991 the RO increased to rating for his service-
connected renal calculus to 20 percent, effective from July 
11, 1991. 

In September 1991 Robert Dobrzynski, M.D., reported that the 
veteran was treated for a right kidney stone in July 1991; 
the treatment consisted of extracorporeal shockwave 
lithotripsy (ESWL), which resulted in good fragmentaton of 
the stone.  Copies of the July 1991 treatment records were 
provided.

The veteran was admitted to Kent County Memorial Hospital in 
May 1994 for suspected urosepsis with no specific organism 
found.  During the admission he had an ultrasound that showed 
a small renal stone with mild hydronephrosis.  He was 
discharged 3 days later to have an outpatient IVP.  The IVP, 
performed in July 1994, was interpreted as normal.

On a February 1995 VA review examination, it was reported 
that that he was asymptomatic and had not had any return of 
renal stones since 1993.  He reported that he had 
approximately 1-2 colicky attacks per year.  He did not 
require catheter drainage and had had no urinary tract 
infections.  Physical examination findings were normal.  The 
diagnoses included renal stones and status post lithotripsy.

In March 1995, the RO proposed to reduce the veteran's rating 
for the service-connected renal calculus from 20 percent to 
10 percent, and he was notified of the proposed rating 
action.  He thereafter submitted the above-summarized medical 
records from 1994.  In an April 1995 decision, the RO 
continued to propose reduction in the rating.  In a May 1995 
decision, the RO effectuated the proposed reduction in the 
rating to 10 percent, effective from August 1, 1995

The veteran was seen at Kent County Memorial Hospital 
emergency room in September 1995 for severe left flank pain.  
An IVP showed partial obstruction of the left ureter with 
moderate delayed excretion and hydronephrosis.  No opaque 
calculus was demonstrated in the course of the left ureter.  
The radiologist reported that a non-opaque calculus or 
residual edema from a recently passed stone could account for 
the obstruction.  His pain subsided and he was discharged to 
be followed up by Dr. Barber.  Several days later Dr. Barber 
reported the veteran had visited the hospital emergency room 
and was now feeling better.  The veteran was to increase his 
fluids and return as necessary.

In February 1997, the RO asked the veteran to provide signed 
release forms to obtain any records of treatment since 
September 1995.  No response was received from the veteran.

An April 1997 VA nephrolithiasis examination noted that the 
veteran reported that he had his first kidney stone in 1969, 
and on average had had 1-2 episodes of colic per year.  He 
said most stones passed spontaneously.  It was noted that the 
stones had not involved infection.  He related that he last 
had a kidney stone in 1996.  He said he currently had no 
complaints and he felt well.  It was noted no catheter 
drainage was required.  Physical examination findings were 
normal.  The diagnosis was history of recurrent urinary 
calculi.

On a June 2000 VA genitourinary examination, the veteran 
reported that he had had renal colic 5 years ago when he 
passed a kidney stone.  He said he had not had nephritis or 
been hospitalized in the last year.  He reported that he did 
not need catheterization, dilations of his urethra, drainage 
procedures, or diet therapy.  He did not take any urologic 
medication or have annual procedures for his urologic 
condition.  The examination showed no residuals of 
genitourinary disease.  The diagnosis was history of kidney 
stones.

II.  Analysis

The RO has reduced the rating for the veteran's renal 
calculus condition (i.e, kidney stones) from 20 percent to 10 
percent, and the issue is entitlement to restoration of the 
prior 20 percent rating.  

The file shows that all evidence relevant to the veteran's 
claim has been properly developed to the extent possible, and 
no further VA assistance is required to comply with the duty 
to assist.  Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A readjustment to the rating schedule shall not be grounds 
for reduction in a disability rating in effect on the date of 
the readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a).  In view of this, 
the Board has considered rating the veteran's renal calculus 
condition under rating criteria in effect before and since 
February 17, 1994 (the rating criteria for genitourinary 
conditions changed on that date).

The old rating criteria in effect prior to February 17, 1994 
provided that nephrolithiasis is to be rated as 
hydronephrosis (calculus in kidney required; staghorn or 
multiple stones filling pelvis of kidney, rate 30 percent).  
38 C.F.R. § 4.115a, Code 7508 (1993).  The old rating 
criteria for hydronephrosis provided that it is to be rated 
10 percent when mild, with only an occasional attack of 
colic, not infected and not requiring catheter drainage; and 
it is to be rated 20 percent when moderate, with frequent 
attacks of colic, requiring catheter drainage.  38 C.F.R. 
§ 4.115a, Code 7509 (1993).

Under the new rating criteria in effect since February 17, 
1994, nephrolithiasis is to be rated as hydronephrosis, 
except for recurrent stone formation requiring one or more of 
the following:  1. diet therapy, 2. drug therapy, or 3. 
invasive or non-invasive procedures more than two times per 
year; in which case a 30 percent rating is to be assigned.  
38 C.F.R. § 4.115b, Code 7508 (2000).  Under the new rating 
criteria, hydronephrosis is rated 10 percent when there is 
only an occasional attack of colic, not infected and not 
requiring catheter drainage; and it is rated 20 percent when 
there are frequent attacks of colic, requiring catheter 
drainage.  38 C.F.R. § 4.115b, Code 7509 (2000).

In reducing the veteran's rating for renal calculus, the RO 
complied with 38 C.F.R. § 3.105(e), as to giving him an 
opportunity to submit additional evidence, and as to the 
effective date for reduction.  The prior 20 percent rating 
had been in effect from July 1991 to August 1995, less than 5 
years, and thus various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, do not 
apply; reexamination disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  Having decided that 
the process required to reduce the veteran's disability 
rating for renal calculus was correctly followed, the next 
question is whether the evidence and other legal authority 
supported the reduction.

The file shows the veteran has never met the requirements for 
a 30 percent rating for nephrolithiasis, under the old or new 
version of Code 7508, and thus his kidney stone condition is 
to be rated as hydronephrosis under Code 7509.

Evidence prior to the reduction in the renal calculus rating, 
from 20 percent to 10 percent, included records showing the 
veteran was briefly hospitalized in May 1994, at which time 
an ultrasound suggested a small renal stone and mild 
hydronephrosis.  However, a July 1994 IVP was normal.  At a 
February 1995 VA examination, the veteran reported no recent 
kidney stones and gave a history of 1 to 2 attacks of colic 
per year, no infections, and no requirement of catheter 
drainage.  This evidence indicates improvement in the 
condition.  The evidence indicates no more than a mild 
condition with only an occasional attack of colic, without 
infection and not requiring catheter drainage, and such is to 
be rated 10 percent under either the old or new version of 
Code 7509.  A moderate condition with frequent attacks of 
colic, requiring catheter drainage, as required for a 20 
percent rating under either the old or new version of Code 
7509, is not shown.  

Evidence since the rating reduction confirms that the 
veteran's renal calculus condition has remained no more than 
10 percent disabling under the old or new criteria of Code 
7809, as described above.   His last symptomatic stone (or 
suspected stone) was in September 1995.  Medical records from 
recent years show no recurrent kidney stones or related 
problems or treatment.  VA examinations in 1997 and 2000 were 
normal and indicate no recent kidney stones.

The weight of the evidence demonstrates that the veteran's 
renal calculus condition has improved to the point that it is 
no more than 10 percent disabling, and the RO has properly 
reduced the rating from 20 percent to 10 percent.  The 
preponderance of the evidence is against the claim for 
restoration of the prior 20 percent for renal calculus.  Thus 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).






ORDER

Restoration of a 20 percent rating for renal calculus is 
denied.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

